Plaintiff in error, Doc Murray, was convicted in the county court of Oklahoma county of the offense of maintaining a public liquor nuisance, and his punishment fixed at imprisonment in the county jail for a period of six months and to pay a fine of $500. Judgment was rendered on the 6th day of March, 1922. A proper extension of time having been made by the trial court, the appeal was lodged in this court on the 3d day of July, 1922.
The cause was finally submitted on the 8th day of November, 1923. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time it was submitted.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 416